Order unanimously modified so as to grant leave to plaintiff to replead and, as so modified, affirmed. Accordingly, the judgment appealed from is vacated. Plaintiff fails to set forth facts in his complaint essential to bring this case within the holding of Lawrence v. Fox (20 N. Y. 268). If plaintiff desires to avail himself of the right to replead, he should predicate his complaint on statements of fact rather than conclusions of law. If plaintiff relies on any contract between himself and the buyer or between the buyer and defendant, *1002he should allege that fact and make the contract or contracts, as the case may be, part of his complaint. Costs to respondent. Settle order on notice. Concur — Peek, P. J., Rabin, Cox, Frank and Valente, JJ.